Title: To James Madison from Charles J. Ingersoll, 24 April 1813
From: Ingersoll, Charles J.
To: Madison, James


Sir,
Philadelphia 24 April 1813
I am just given to understand that some of the particular freinds of the late Dr. Rush have addressed themselves to your Excellency with a solicitation for the appointment of his son Dr. James Rush to the place his father held as Treasurer of the Mint. Upon which I take the liberty to add my assurances that I beleive such a measure would be highly acceptable to the people of this District to whom Dr. Rush was endeared by his public and private virtues & talents. Dr. James Rush is a young man of excellent attainments, and unexceptionable character, in every respect entitled to the highest consideration. As one of the representatives of this District I have reason to know that your Excellency will receive several applications on this occasion, some of them no doubt reinforced by the signature of very respectable citizens. But I may be permitted to observe that this sort of testimonial is often brought out by the instances of the applicant pressed on those who thus recommend him—and that many of these signers themselves would not be dissatisfied with the nomination of some other candidate. In proof of this observation I beg leave to enclose a note which will shew that Dr. Rush Junior might have fortified himself with more such recommendations if he had required them.
Trusting your Excellency will excuse the liberty of this communication I have the honor to subscribe myself your Excellency’s most obedient and faithful humble servant
C.J. Ingersoll
